 1    DURIE TANGRI LLP                                  PAUL ANDRE (State Bar No. 196585)
      SONAL N. MEHTA (SBN 222086)                       pandre@kramerlevin.com
 2    smehta@durietangri.com                            LISA KOBIALKA (State Bar No. 191404)
      JOSEPH C. GRATZ (SBN 240676)                      lkobialka@kramerlevin.com
 3    jgratz@durietangri.com
      ANDREW L. PERITO (SBN 269995)                     JAMES HANNAH (State Bar No. 237978)
 4    aperito@durietangri.com                           jhannah@kramerlevin.com
      JOSHUA D. FURMAN (SBN 312641)                     AUSTIN MANES (State Bar No. 284065)
 5    jfurman@durietangri.com                           amanes@kramerlevin.com
      217 Leidesdorff Street                            KRAMER LEVIN NAFTALIS &
 6    San Francisco, CA 94111                           FRANKEL LLP
      Telephone: (415) 362-6666                         990 Marsh Road
 7    Facsimile: (415) 236-6300
                                                        Menlo Park, CA 94025
 8    Attorneys for Defendant                           Telephone: (650) 752-1700
      ZSCALER, INC.                                     Facsimile: (650) 752-1800
 9
                                                        Attorneys for Plaintiff
10                                                      FINJAN, INC.
11

12                              IN THE UNITED STATES DISTRICT COURT
13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN FRANCISCO DIVISION
15   FINJAN, INC.,                                   Case No. 3:17-cv-06946-JST
16                                                   STIPULATION AND [PROPOSED] ORDER
                                Plaintiff,
                                                     EXTENDING CLAIM CONSTRUCTION
17                                                   DEADLINES
           v.
18                                                   Ctrm: 9, 19th Floor
     ZSCALER, INC.,
19                                                   Judge: Honorable Jon S. Tigar
                                Defendant.
20
21

22

23

24

25

26

27

28

                STIPULATION AND [PROPOSED] ORDER EXTENDING CLAIM CONSTRUCTION DEADLINES /
                                         CASE NO. 3:17-CV-06946-JST
 1          Pursuant to Civil L.R. 6-2, 7-12 and Patent L.R. 1-3, Defendant Zscaler, Inc. (“Zscaler”) and

 2   Plaintiff Finjan, Inc. (“Finjan”) (collectively, the “Parties”) respectfully and jointly submit the following

 3   Stipulation and [Proposed] Order extend the claim construction deadlines set forth previously in Dkt. 74.

 4   Pursuant L.R. 6-2(a), this stipulated request is supported by the Declaration of Joshua D. Furman in

 5   Support of Stipulation and [Proposed] Order Extending Claim Construction Deadlines (“Furman Decl.”).

 6   In support of the stipulated request, the parties state as follows:

 7          1.       Pursuant the Court’s Scheduling Order at Dkt. 74, the deadlines for the claim construction

 8   are currently as set forth below:

 9                                      Event                        Current Date
                              Joint Claim Construction             December 14, 2018
10                              Prehearing Statement
11                          Last day to exchange expert            December 21, 2018
                            declarations regarding claim
12                                  construction
13                          Close of claim construction             January 11, 2019
                                     discovery
14
                               Finjan’s opening claim               January 22, 2019
15                               construction brief
16                           Zscaler’s responsive claim             February 12, 2019
                                 construction brief
17

18                              Finjan’s reply claim                February 22, 2019
                                 construction brief
19
                                         Tutorial                March 12, 2019, 1:30 PM
20
                            Claim Construction Hearing           March 25, 2019, 1:30 PM
21

22          2.       Zscaler filed a Motion to Enforce Order (Dkt. 77) on November 15, 2018, moving to

23   Court to enforce the Court’s order in Dkt. 72 and compelling Finjan to provide amended infringement

24   contentions. Finjan opposed this motion (Dkt. 80) on November 29, 2018. The Motion is noticed for a

25   hearing on December 20, 2018.

26          3.       The Joint Claim Construction Prehearing Statement filing deadline is scheduled for

27   December 14, 6 days prior to the December 20 hearing date for the Motion to Enforce Order. Claim

28   construction expert declarations are due December 21, one day after the hearing.
                                                             1
                 STIPULATION AND [PROPOSED] ORDER EXTENDING CLAIM CONSTRUCTION DEADLINES /
                                          CASE NO. 3:17-CV-06946-JST
 1          4.       In order to conserve judicial and party resources, and considering the hearing on

 2   December 20, the parties agree to adjust the claim construction schedule in this case as follows:

 3           Event                             Current Date (per Dkt. 74)       Modified [Proposed] Date
 4           Joint Claim Construction          December 14, 2018                December 21, 2019
             Prehearing Statement
 5
             Last day to exchange expert       December 21, 2018                January 4, 2019
 6
             declarations regarding claim
 7           construction

 8           Close of claim construction       January 11, 2019                 January 25, 2019
             discovery
 9
             Finjan’s opening claim            January 22, 2019                 February 5, 2019
10           construction brief
11           Zscaler’s responsive claim        February 12, 2019                February 26, 2019
             construction brief
12
             Finjan’s reply claim              February 22, 2019                March 8, 2019
13
             construction brief
14
             Tutorial                          March 12, 2019, 1:30 PM                  UNCHANGED
15
                                                                                March 12, 2019, 1:30 PM
16
              Claim Construction Hearing       March 25, 2019, 1:30 PM                  UNCHANGED
17                                                                              March 25, 2019, 1:30 PM
18

19          5.       Aside from those listed above, this stipulation will not change or alter the date of any
20   other event or any other deadline already established by Court order.
21          6.       This stipulation will not change or alter the date of the Claim Construction Tutorial or
22   Hearing. The time interval between the Tutorial and the Hearing remain unchanged at 13 days.
23          7.       While parties acknowledge that the number of days between the completion of briefing
24   and the claim construction tutorial is reduced by 13 days, we are hopeful that the proposed schedule
25   modification will not hinder the Court’s opportunity to review the briefing in advance of the Hearing
26   given that the 13-day period between the tutorial and the hearing is unchanged. The parties are of course
27

28
                                                            2
                 STIPULATION AND [PROPOSED] ORDER EXTENDING CLAIM CONSTRUCTION DEADLINES /
                                          CASE NO. 3:17-CV-06946-JST
 1   amenable to a corresponding continuance of the Tutorial and/or Hearing dates, as convenient for the

 2   Court.

 3            8.       The schedule in this case has been modified with respect to four events. On January 12,

 4   2018 the parties stipulated to extend the time for Zscaler to respond to the Complaint until February 12,

 5   2018, which was effective under Civil Local Rule 6-1(a) at Dkt. 14. The settlement conference date was

 6   also rescheduled from July 13, 2018 to September 11, 2018 at Dkt. 54, again to September 19, 2018 at

 7   Dkt. 67, and again to September 28, 2018 at Dkt. 70. The Court also granted the parties’ stipulation to set

 8   the deadline for expert declarations in support of claim construction positions at Dkt. 69. The Court also

 9   granted the parties’ stipulation to extend deadlines for claim construction in Dkt. 74 in view of the
10   court’s Order to produce more detailed infringement contentions in Dkt. 72.
11            For the foregoing reasons, the Parties respectfully request that the Court modify the claim
12   construction deadlines as set forth above.
13            IT IS SO STIPULATED.
14

15    Dated: December 7, 2018                            DURIE TANGRI LLP

16
                                                   By:                   /s/ Joshua D. Furman
17                                                                      JOSHUA D. FURMAN
18                                                       Attorneys for Defendant
                                                         ZSCALER, INC.
19

20
21
      Dated: December 7, 2018                            KRAMER LEVIN NAFTALIS & FRANKEL LLP
22

23                                                 By:                      /s/ Austin Manes
                                                                           AUSTIN MANES
24
                                                         Attorney for Plaintiff
25                                                       FINJAN, INC.

26

27

28
                                                            3
                   STIPULATION AND [PROPOSED] ORDER EXTENDING CLAIM CONSTRUCTION DEADLINES /
                                            CASE NO. 3:17-CV-06946-JST
 1                                          FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Joshua D. Furman, attest that concurrence

 3   in the filing of this document has been obtained.

 4                                                                     /s/ Joshua D. Furman
                                                                      JOSHUA D. FURMAN
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          4
              STIPULATION AND [PROPOSED] ORDER EXTENDING CLAIM CONSTRUCTION DEADLINES /
                                       CASE NO. 3:17-CV-06946-JST
 1                                       [PROPOSED] ORDER

 2        PURSUANT TO STIPULATION, THE SCHEDULE IN THIS CASE IS MODIFIED AS SET
 3   FORTH ABOVE AND AS FOLLOWS:
 4                      Event                              Date
 5                      Joint Claim Construction           December 21, 2019
                        Prehearing Statement
 6
                        Last day to exchange expert        January 4, 2019
 7
                        declarations regarding claim
 8                      construction

 9                      Close of claim construction        January 25, 2019
                        discovery
10
                        Finjan’s opening claim             February 5, 2019
11                      construction brief
12                      Zscaler’s responsive claim         February 26, 2019
13                      construction brief

14                      Finjan’s reply claim               March 8, 2019
                        construction brief
15
                        Tutorial                           March 12, 2019, 1:30 PM
16

17                      Claim Construction Hearing         March 25, 2019, 1:30 PM

18

19        IT IS SO ORDERED.
20           December 11
     Dated: ______________, 2018
21                                                            HONORABLE JON S. TIGAR
                                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                       5
            STIPULATION AND [PROPOSED] ORDER EXTENDING CLAIM CONSTRUCTION DEADLINES /
                                     CASE NO. 3:17-CV-06946-JST
